Citation Nr: 0714427	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  99-07 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for headaches, 
including migraine syndrome, to include as due to an 
undiagnosed illness.

3.  Entitlement to service connection for bleeding gums, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for a body rash, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for insomnia, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for residuals of sinus 
surgeries, to include growths in the nose and over the eye.

7.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for a left ear disorder 
manifested by pain and/or otitis media.

10.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from January 1978 to September 
1985 and from January to April 1991.  He also claims to have 
had additional Army National Guard service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied the veteran's 
claims of entitlement to service connection for joint pain, 
migraine headaches, bleeding gums, a body rash, insomnia, and 
fatigue, each to include as due to an undiagnosed illness; 
and also denied the veteran's service connection claims for 
residuals of sinus surgeries, to include growths in the nose 
and over the eye, hypertension, a left ear disorder 
manifested by pain and/or otitis media, and for a back 
disorder.  In January 1999, the veteran requested an RO 
hearing.  The veteran perfected a timely appeal on these 
claims in February 1999 and requested a Central Office Board 
hearing.

The veteran failed to report to his RO hearing in June 1999.  
His Central Office Board hearing was held before the 
undersigned Veterans Law Judge in July 2000.

In November 2000, the Board remanded the veteran's claims to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.  The Board also referred 
back a claim of entitlement to service connection for an anal 
fissure to the RO/AMC for adjudication.

In a March 2003 rating decision, the RO denied the veteran's 
claim for service connection for an anal fissure.  The Board 
may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Because the veteran has not 
disagreed with the March 2003 rating decision, the issue of 
service connection for an anal fissure is not in appellate 
status.

In August 2003, the Board again remanded the veteran's claims 
to the RO/AMC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained to the 
extent possible.

2.  The veteran's service personnel records do not show that 
he served in the Southwest Asia Theater of operations during 
the Persian Gulf War.

3.  The preponderance of the evidence is against a finding of 
a disability manifested by joint pain, bleeding gums, 
insomnia, or fatigue that began during service or is causally 
linked to some incident of active duty.

4.  The veteran's recurrent headaches, variously diagnosed 
skin diseases or rashes, a left ear disorder manifested by 
pain, to include otitis media; and a back disorder were first 
shown years post-service and there is no competent evidence 
of a causal relationship between any of these claimed 
disorders and service. 

5.  Hypertension was first shown many years after service; 
the post-service medical evidence does not show a nexus 
between a current diagnosis of hypertension or residuals of 
sinus surgeries, to include growths in the nose and over the 
eye, and any incident of active service.


CONCLUSIONS OF LAW

1.  Service connection for a disability manifested by joint 
pain, to include as due to an undiagnosed illness is not 
warranted.  38 U.S.C.A. §§ 101(24), 1110, 1118, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 
(2006).

2.  Service connection for headaches, including migraine 
syndrome, to include as due to an undiagnosed illness is not 
warranted.  38 U.S.C.A. §§ 101(24), 1110, 1118, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 
(2006).

3.  Service connection for bleeding gums, to include as due 
to an undiagnosed illness is not warranted.  38 U.S.C.A. 
§§ 101(24), 1110, 1118, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.317 (2006).

4.  Service connection for a skin disease or body rash, to 
include as due to an undiagnosed illness is not warranted.  
38 U.S.C.A. §§ 101(24), 1110, 1118, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2006).

5.  Service connection for insomnia, to include as due to an 
undiagnosed illness is not warranted.  38 U.S.C.A. 
§§ 101(24), 1110, 1118, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.317 (2006).

6.  Service connection for residuals of sinus surgeries, to 
include growths in the nose and over the eye, is not 
warranted.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).

7.  Service connection for fatigue, to include as due to an 
undiagnosed illness is not warranted.  38 U.S.C.A. 
§§ 101(24), 1110, 1118, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.317 (2006).

8.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).

9.  A left ear disease manifested by pain, to include otitis 
media was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).

10.  A back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Veterans 
Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in August 2002 and December 2003 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  That is, the veteran was effectively 
informed to submit all relevant evidence in his possession 
and that he received notice of the evidence needed to 
substantiate his claims; the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly v. 
Nicholson¸19 Vet. App. 394, 403 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the Dingess requirements, while the August 
2002 and December 2003 letters fail to provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the claim for the disability on appeal, 
such failure is harmless because, as will be explained below 
in greater detail, the preponderance of the evidence is 
against the veteran's claims.  Thus, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In any event, the RO provided the veteran with 
notice of the Dingess requirements in March 2006.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Veterans Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, VA could not have provided VCAA notice to the veteran 
before the initial unfavorable AOJ decision issued in August 
1998 because that decision was issued prior to the enactment 
of the VCAA.  To the extent that there was any timing 
deficiency, the veteran's claims were readjudicated in 
supplemental statements of the case (SSOC's) issued in March 
2003 and October 2006.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) ("The Federal Circuit specifically 
mentioned two remedial measures:  (1) The issuance of a fully 
compliant [section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 18 
Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).  

The Veterans Court has held recently that a SSOC that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, No. 02-1077 slip op. at 5-6 (U.S. Vet. App. 
Dec. 21, 2006) (Mayfield III); see also Prickett, supra 
(holding that a Statement of the Case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the SSOC's issued 
in this case complied with the applicable due process and 
notification requirements for a decision, they constitute a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 
slip op. at 7, citing Mayfield II, 444 F.3d at 1333-34.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records submitted by the veteran and VA medical 
records, including VA examination reports.  There is no 
indication of any additional relevant evidence that has not 
been obtained.  The RO has attempted repeatedly to obtain the 
veteran's service medical records.  Pursuant to Board remands 
in November 2000 and August 2003, the RO contacted each of 
the veteran's reported Army National Guard (ANG) units and 
requested his service medical records.  The RO also requested 
that the National Personnel Records Center (NPRC) attempt to 
obtain the veteran's service medical records and verify the 
veteran's claimed service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  

In August 2002, NPRC notified VA that it had no service 
medical records for the veteran.  In April 2004, NPRC 
notified VA that there were no records showing that the 
veteran had served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  VA also was notified 
by the veteran's ANG units in March 2001, June and August 
2002, January 2004, and in March 2005 that they had no 
service medical records for the veteran.

The December 1998 Statement of the Case and SSOC's issued in 
March 2003 and October 2006 all advised the veteran and his 
service representative that the RO had been unable to obtain 
his service medical records and that his claimed Persian Gulf 
War service had not been verified.  In letters from the RO 
dated in August 2002 and December 2003, the veteran was 
advised to provide records documenting his claimed Persian 
Gulf War service and to provide any service medical records 
that were in his possession.  He did not respond.

The Board is aware that in such a situation it has a 
heightened duty to assist a claimant in developing his 
claims.  This duty includes the search for alternate medical 
records, as well as an increased obligation on the Board's 
part to explain its findings and conclusions, and carefully 
consider the benefit-of-the-doubt rule.  See Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection.  Rather, it obligates the Board to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 
46, 51 (1996).

As explained in more detail in the Factual Background, below, 
multiple attempts have been made to obtain any additional 
service medical records that may be available.  The Board 
concludes that further attempts to obtain the veteran's 
service medical records would be futile.  The medical 
evidence of record shows that the veteran was treated after 
service separation for migraine headaches, a body rash, 
residuals of sinus surgeries, hypertension, a left ear 
disorder, and low back pain, but the preponderance of the 
evidence is against a causal link between any of the claimed 
disabilities and service.  As to the veteran's claimed 
undiagnosed illnesses, to include joint pain, bleeding gums, 
insomnia and fatigue, the service personnel records do not 
show that he served in the Southwest Asia theater of 
operations during the Persian Gulf War; he has not responded 
to several requests for alternate records verifying such 
service.  The evidence is adequate to resolve these claims; 
there is no duty to provide an examination or a medical 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Factual Background

In June 1998, the veteran notified VA that he had been 
assigned to the 489th Maintenance Company of the ANG since 
September 1985.  The RO contacted this ANG unit in July 1998 
and requested the veteran's service medical records.  

In an August 1998 Administrative Decision, the RO determined 
that the veteran's service medical records were unavailable.  
In an August 1998 letter, the RO notified the veteran and his 
service representative that his service medical records were 
unavailable and provided them with an opportunity to furnish 
any available service medical records that were in their 
possession.  Later that same month, in August 1998, the 489th 
Maintenance Company notified the RO that all records had been 
forwarded to the Army Reserve Personnel Center (ARPERCEN).

In December 1998, the RO requested that NPRC attempt to 
obtain the veteran's service medical records.  

In February 1999, ARPERCEN notified VA that the veteran was 
assigned to a U.S. Army Reserve unit and suggested that VA 
contact the veteran to obtain information on his current 
Reserve unit.  ARPERCEN stated that VA's request for the 
veteran's service medical records should be addressed to the 
appropriate Reserve unit.

NPRC notified VA in March 1999 that no records had been found 
for the veteran.
In a May 1999 letter, the RO requested that the veteran 
provide the complete mailing address for his Army Reserve 
unit.  He did not respond.

The veteran testified at his July 2000 Board hearing that he 
had served in the Persian Gulf during Operation Desert Storm.  
He claimed that he experienced migraine headaches during and 
after Desert Storm; joint pain and fatigue during service 
after serving in Desert Storm; and a body rash during Desert 
Storm.  

In January 2001, the veteran notified VA that he had been 
assigned to the following ANG units: the 450th Ordinance 
Company, the 191st Maintenance Company, and the 489th 
Maintenance Company.  The RO contacted the 450th Maintenance 
Company and requested the veteran's service medical records 
later in January 2001.  In February 2001, the RO contacted 
the 191st Maintenance Company and requested the veteran's 
service medical records.  In March 2001, the 191st 
Maintenance Company and the 489th Maintenance Company 
notified VA that they did not have any records for the 
veteran.  The 191st Maintenance Company also stated that the 
veteran had not been assigned to this ANG unit for at least 3 
years.

In August 2002, the RO again contacted ARPERCEN and NPRC and 
requested that they attempt to obtain the veteran's service 
medical records.  In September 2002, ARPERCEN notified VA 
that the veteran was assigned to a U.S. Army Reserve unit and 
suggested that VA contact the veteran to obtain information 
on his current Reserve unit so that the request for the 
veteran's service medical records could be addressed to the 
appropriate Reserve unit.  In September 2002, NPRC notified 
VA that it had no records for the veteran.

In a December 2002 letter, the RO requested that the veteran 
provide the complete mailing address for his Army Reserve 
unit.  He did not respond.

Pursuant to the Board's August 2003 remand, in December 2003, 
the RO contacted the 450th Ordinance Company and requested 
the veteran's service medical records.  The RO also contacted 
the Adjutant General of the South Carolina National Guard, 
where the 450th Ordinance Company was located, and requested 
his assistance in obtaining the veteran's service medical 
records.  The Adjutant General of the South Carolina National 
Guard notified VA in January 2004 that there was no record 
that the veteran had ever been a member of the South Carolina 
National Guard.  In March 2004, the 450th Ordinance Company 
notified VA that the veteran was no longer assigned to this 
unit.

In March 2004, the RO requested that NPRC verify the 
veteran's claimed active service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  NPRC 
notified VA in April 2004 that there was no record that the 
veteran had served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  NPRC also notified 
VA that there were no service medical records or service 
personnel records available for the veteran.

A review of the veteran's two DD Form 214's shows that he was 
on active service from January 1978 to September 1985 and was 
recalled to active duty in support of Operation Desert 
Shield/Desert Storm from January to April 1991.  However, his 
DD Form 214 from his second period of active service in 1991 
shows that he had no foreign or overseas service during this 
period.  The DD Form 214 from his second period of active 
service also shows no dates of service in the Southwest Asia 
Theater of operations and no awards or decorations indicating 
service in the Persian Gulf War.  The veteran's military 
occupational specialty (MOS) during his first period of 
active service was light wheel vehicle mechanic.  His MOS 
during his second period of active service in 1991 was 
generator mechanic.

A review of service medical records provided by the veteran 
shows that, on physical examination in January 1978, clinical 
evaluation was completely normal with the exception of scars 
on the right ear and right foot.  The veteran also was 
treated for an anal fissure while on active service with the 
ANG in 1998.

A review of the veteran's post-service medical records shows 
that he was provided a VA Persian Gulf War examination in 
January 1994.  At that time, the veteran complained of 
dizziness, headaches once or twice a week, a persistent skin 
rash mainly in his groin that occasionally spread to his 
chest and arms and occurred every 2-3 days, bleeding gums, 
and frequent urination.  His medical history included 
hypertension.  The veteran stated that he had been on active 
service in the Persian Gulf from January to April 1991 
working as a nuclear biological chemical (NBC) specialist.  
He had civilians assigned to work with him putting 
experimental parts and new parts on tanks.  He had served in 
Saudi Arabia and had seen many SCUD missile attacks and smoke 
from the oil fires in Kuwait.  

On VA outpatient treatment in October 1995, the veteran 
complained of pruritus in his trunk and extremities that had 
itched for the past week and kept him up at night.  His 
medical history included tinea pedis and tinea cruris.  His 
groin rash had improved but had not resolved completely.  The 
assessment was atopic dermatitis/xerosis and tinea cruris 
that was improving.

The veteran complained of an itchy eruption on his neck, 
trunk, arms, legs, and thighs on VA outpatient treatment in 
January 1996.  Objective examination showed papules, plaques, 
and erythematous scales.  The assessment was inflammatory 
keratosis plaques.

The veteran complained of eczema on VA outpatient treatment 
in November 1996.  Objective examination showed extensive 
erythematous plaques and minimal scaling.  The assessment was 
eczema.

On VA outpatient treatment in December 1996, the veteran 
complained of an eczematous eruption in the neck and face.  
Objective examination showed erythematous blanching and 
macular eruptions.  The impressions included systemic lupus 
erythematosus (SLE).

The veteran complained of a current pruritic skin rash of 
sun-exposed areas and itching on VA outpatient treatment in 
January 1997.  Objective examination showed erythema and a 
few erythematous pustules on his chest and face.  The 
impressions included rule out SLE.  

On VA outpatient treatment in February 1997, the veteran 
reported that his skin rash occurred on non-sun exposed skin 
and experienced a rapid complete resolution with topical 
treatment.  The veteran denied any other symptoms.  No rash 
was present at this examination.  The VA examiner doubted 
that the veteran's rash had been SLE and concluded that it 
had probably been eczema.  The impressions included a rash 
that was resolved.

The veteran gave a history of migraine headaches, chronic 
sinusitis, hypertension, skin fungal infections, and eczema 
on VA outpatient treatment in January 1998.  The VA examiner 
stated that the veteran was status-post sinus surgery in 1996 
and had chronic sinusitis.  The veteran stated that, since 
his sinus surgery, he had experienced headaches with 
occasional nosebleeds and sinus tenderness.  He also stated 
that his migraine headaches had occurred for many years and 
were associated with sinusitis.  He described these headaches 
as frontal, throbbing and associated with nausea and vomiting 
when severe.  Itching of the skin occurred almost every day 
and in variable places.  His hypertension was well controlled 
on medication.  Physical examination showed frontal sinus 
tenderness and scarred and erythematous ears.  The assessment 
was chronic sinusitis with headaches (frontal and ethmoidal), 
migraine headaches that were improving, controlled 
hypertension, and eczema.

On VA outpatient treatment in September 1998, the veteran 
complained of continuing headaches.  His history of migraine 
headaches, hypertension, and sinus surgery was noted.  The VA 
examiner noted that an October 1997 computerized tomography 
(CT) scan had shown severe anterior ethmoid sinusitis and 
right frontal sinusitis.  Physical examination showed 
tenderness over the left maxillary and both frontal sinuses, 
a retracted left tympanic membrane and edematous nasal 
mucosa.  The impressions were sinusitis, left serous otitis 
media, and controlled hypertension.

On VA CT scan of the veteran's sinuses in October 1998, it 
was noted that the veteran had recurrent sinusitis, a history 
of nasal polyps, and migraine headaches.  There was 
significant opacification involving both frontal sinuses with 
mucoid-like air/fluid levels, significantly worse as compared 
to a prior CT scan in October 1997.  Some of the contour of 
the opacification on the left side was somewhat "lumpy-
bumpy" in appearance and was consistent with polyposis.  The 
impressions were findings consistent with a prior 
uncinectomy, at least on the left side and ethmoidectomy with 
perisinusitis patterns mostly involving the frontal, ethmoid, 
and right maxillary sinuses, and a "lumpy-bumpy" appearance 
of the mucosa at the side of the left ethmoidectomy at the 
high nasal cavity that was suggestive of polyposis.

The veteran complained that he continued to experience 
migraine headaches every 2 weeks and sinus headaches 
occasionally, although these had improved, on VA outpatient 
treatment in March 1999.  He also reported a chronic rash of 
unknown etiology that had begun in 1991.  The rash had not 
recurred recently but the veteran requested medication for 
itching.  Objective examination showed no visible lesions or 
rashes on the skin, clear ear canals, and a dull left 
tympanic membrane with some scarring, somewhat erythematous 
nasal mucosa, no sinus tenderness, a clear oropharynx, and 
pink mucosa.  The assessment included migraine headaches of 
decreased frequency that had improved and pruritus.

On CT scan of the veteran's sinuses in October 1999, there 
was increased mucosal thickening of the left maxillary sinus.  
Increased mucosal thickening also was seen within the 
bilateral sphenoid sinuses as well as the posterior ethmoid 
sinuses.  The impression was chronic polypoid mucosal 
thickening with normal aeration of the right maxillary 
sinuses and increased mucosal thickening of the left 
maxillary sinus.

On VA outpatient treatment in November 1999, the veteran 
complained of increased headaches.  He denied any nausea or 
vomiting but experienced blurry vision and diplopia before 
and during headaches.  Physical examination showed pearly 
gray tympanic membranes with numerous old scars, questionable 
bilateral paranasal tenderness, no frontal sinus tenderness, 
no erythematous mucosa, and mild tenderness over the right 
maxillary and frontal sinuses bilaterally.  The VA examiner 
stated that a CT scan of the veteran's sinuses in October 
1999 had shown chronic polypoid mucosal thickening.  The 
assessment was hypertension that was not controlled, 
incapacitating migraine headaches, and questionable chronic 
sinusitis.

On VA magnetic resonance imaging (MRI) scan of the veteran's 
brain in April 2000, it was noted that he had new migraine 
headaches.  No significant intracranial abnormality was 
recognized.  There was a pattern of right frontal chronic 
sinusitis with chronic mucosal thickening and acute fluid 
levels.  There also was a minimal pattern of bilateral 
anterior ethmoid mucosal congestion and asymmetric 
pacification of the right sphenoid sinus.  The VA examiner 
commented that these findings of paranasal sinus disease 
could explain the veteran's headaches.  The impressions were 
no intracranial abnormalities and paranasal sinus disease 
with predominant right frontal, sphenoid, and anterior 
ethmoid involvement.

On VA ear, nose, and throat (ENT) outpatient treatment in 
January 2001, the veteran stated that he had been doing well 
since his last nasal surgery in December 1999 until 1-2 
months earlier when he began developing left frontal 
headaches, thick nasal drainage, and a "dirty sock smell" 
in his left nostril.  He also had experienced a mild cold 
with fever 2 days earlier but was otherwise without 
complaint.  The veteran's history included recurrent 
sinusitis, worse on the left with polyps, and 4 sinus 
surgeries.  Physical examination showed a mild, non-
productive cough, a clear right tympanic membrane and a 
mildly scarred and otherwise clear left tympanic membrane.  
The diagnoses included left sinusitis.

The veteran continued to receive VA outpatient treatment from 
2001-2003 for chronic sinusitis, left otitis media, and 
hypertension.  He had functional endonasal sinus surgery 
(FESS) in September 2002.  

On VA outpatient treatment in December 2002, the veteran 
complained of acute onset low back pain for 2-3 days after 
lifting a heavy object.  He denied any loss of motor function 
or sensation but reported increased generalized back 
discomfort and also denied any fever, chills, or a fall.  
Physical examination showed that he appeared uncomfortable 
but was not in significant distress with no edema and a full 
range of motion in the extremities.  The assessment was acute 
onset low back pain.

On VA ENT outpatient treatment in February 2003, the VA 
examiner noted that the veteran was status-post FESS without 
complaint.  The veteran had experienced no interval sinus 
infections since his FESS in September 2002.  Physical 
examination showed clear bilateral ear canals, no mucous or 
polyps, and no evidence of disease.  The diagnosis was 
status-post FESS/polypectomy.
                                                   Law and 
Regulations

Applicable law and regulations provide that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
certain chronic diseases, including hypertension, may be 
presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

Service connection also may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or for 
injury incurred or aggravated while performing inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131.  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

VA will pay compensation to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability: became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1); see also 71 Fed. Reg. 
75672 (Dec. 18, 2006) (extending the presumptive period for 
Persian Gulf veterans with a qualifying chronic disability to 
December 31, 2011).

For purposes of 38 C.F.R. § 3.317(a)(1), a "qualifying 
chronic disability" means a chronic disability resulting 
from any of the following (or any combination of the 
following): an undiagnosed illness; the following medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms: chronic fatigue syndrome; 
fibromyalgia; irritable bowel syndrome; or any other illness 
determined by the Secretary to be a medically unexplained 
chronic multisymptom illness; or any diagnosed illness that 
the Secretary determines in regulations warrants a 
presumption of service-connection.  The term "medically 
unexplained chronic multisymptom illness" means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities. Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained. 38 C.F.R. § 3.317(a)(2).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(2).  Signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to: (1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) neuropsychological signs or 
symptoms; (8) signs or symptoms involving the respiratory 
system (upper or lower); (9) sleep disturbances; 
(10) gastrointestinal signs or symptoms; (11) cardiovascular 
signs or symptoms; (12) abnormal weight loss; (13) menstrual 
disorders. 38 C.F.R. § 3.317(b).

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6 month period will be 
considered chronic. The 6 month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. 38 C.F.R. § 3.317(a)(3).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the appellant's most recent departure from active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs. 38 C.F.R. § 3.317(c).

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia Theater of operations during the Persian Gulf War. The 
Southwest Asia Theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d).  



Analysis

The Board finds that the preponderance of the evidence is 
against the claims for service connection for joint pain, 
headaches, to include migraine syndrome; bleeding gums, a 
body rash, insomnia, and fatigue, each to include as due to 
an undiagnosed illness.  Although the veteran was recalled to 
active service in 1991 at the time of the Persian Gulf War, 
his service personnel records do not show that he served in 
the Southwest Asia Theater of operations during the Persian 
Gulf War.  Nor is there any evidence in these records of any 
awards or decorations for Persian Gulf service or any foreign 
or overseas service during the Persian Gulf War.  There are 
no service personnel or other competent evidence supporting 
the veteran's assertions in January 1994 that he was an NBC 
specialist in charge of civilians who installed experimental 
and new parts on tanks and served in Saudi Arabia during the 
Persian Gulf War.  In view of the foregoing, to include the 
service personnel records, the Board finds the veteran's 
January 1994 statements that he was in Southwest Asia during 
the Persian Gulf War and witnessed SCUD missile attacks and 
oil fires in Kuwait while on active service in Saudi Arabia 
during that time inherently incredible.  Accordingly, the 
presumptions involving service connection that are normally 
available to Persian Gulf veterans with certain qualifying 
chronic disabilities do not apply in this case.  38 U.S.C.A. 
§§ 1117, 1118; 38 C.F.R. § 3.317.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), the 
Federal Circuit held that statutes relevant to service 
connection claims only permitted payment for disabilities 
existing on and after the date of application for such 
disorders.  The Federal Circuit also held that the structure 
of these statutes "provided strong evidence of congressional 
intent to restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent).  Simply put, service 
connection is not warranted in the absence of proof of a 
present disability.

In this case, the Board finds that the veteran was not 
treated during or after active service for disabilities 
manifested by joint pain, bleeding gums, insomnia, or 
fatigue.  The Board acknowledges that the veteran's service 
medical records were not available even after multiple 
attempts to obtain them and repeated requests from the RO 
that the veteran provide alternate records that were in his 
possession.  Pruitt, supra; O'Hare, supra.  However, there is 
no post-service objective medical evidence of record that the 
veteran experiences any current disability from joint pain, 
bleeding gums, insomnia, or fatigue.  Thus, service 
connection is not warranted for any of these claimed 
disabilities on a direct service incurrence basis.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; Boyer, 
supra; Mercado-Martinez, supra; Cuevas, supra.

As to the veteran's claimed migraine headaches, a body rash, 
residuals of sinus surgeries, hypertension, a left ear 
disorder, to include otitis media; and a back disability, the 
Board acknowledges his post-service treatment for all of 
these disorders at various times.  However, aside from the 
fact that a review of the veteran's post-service VA treatment 
records shows that his skin rash, left ear disorder and low 
back pain were all acute, transitory, and resolved with post-
service treatment and a VA examiner noted that there was no 
evidence of disease following sinus surgery in September 
2002, none of the veteran's post-service VA treating 
physicians related any of his claimed disabilities, to 
include migraine headaches to active service.  Although the 
veteran asserted on VA Persian Gulf War examination in 
January 1994 that he had been treated during active service 
for headaches, a skin rash, and bleeding gums, competent 
evidence of a nexus with respect to all of the disabilities 
at issue is lacking.

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Veterans Court, citing its decisions in Swann v. Brown, 5 
Vet. App. 229 (1993), and Reonal v. Brown, 5 Vet. App. 458 
(1993), reaffirmed that in evaluating medical opinion 
evidence, the Board may reject a medical opinion that is 
based on facts provided by the veteran that have been found 
to be inaccurate or because other facts present in the record 
contradict the facts provided by the veteran that formed the 
basis for the opinion.  The VA and Board may not, however, 
simply disregard a medical opinion solely on the rationale 
that the medical opinion was based on a history given by the 
veteran.  Here, the history reported by the veteran on his 
January 1994 VA examination regarding Persian Gulf service is 
contradicted by the record; therefore, to the extent that the 
examiner's opinion can be read as an opinion of a nexus to 
service, it is not competent evidence.  Id.  See also Coburn 
v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
veteran's statement renders a medical report incredible if 
the Board rejects the statements of the veteran).

The only indications of a causal link between any of the 
disabilities at issue and service are the veteran's 
assertions of such relationships.  However, as a lay person, 
the veteran is not competent to opine on medical matters such 
as diagnoses or etiology of medical disorders.  Accordingly, 
the veteran's lay statements are entitled to no probative 
value.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for joint pain, headaches (to include 
migraine syndrome), bleeding gums, a body rash, insomnia, and 
fatigue, each to include as due to an undiagnosed illness, 
and for residuals of sinus surgeries, hypertension, a left 
ear disorder, and a back disorder.  Because the veteran did 
not serve in the Southwest Asia Theater of operations during 
the Persian Gulf War, the presumptions of service connection 
for Persian Gulf veterans with certain qualifying chronic 
disabilities are not applicable in this case.  Nor is there 
any competent medical evidence relating any of the veteran's 
claimed disabilities to active service.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Entitlement to service connection for joint pain, headaches 
(to include migraine syndrome), bleeding gums, a body rash, 
insomnia, and fatigue, each to include as due to an 
undiagnosed illness, is denied.

Entitlement to service connection for residuals of sinus 
surgeries, to include growths in the nose and over the eye, 
is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a left ear disorder, to 
include otitis media is denied.

Entitlement to service connection for a back disorder is 
denied.




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


